      Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 1 of 21



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION
                                           §
HERB LANCASTER, ET AL.                     §      CIVIL ACTION NO. 2:17-CV-00293
                                           §
                                           §
V.
                                           §
                                           §
UTILITY SERVICE CO., INC., ET
                                           §          JURY DEMANDEDJURY
AL.
               PLAINTIFFS’ RESPONSE IN OPPOSITION TO
     TANKEZ’S MOTION FOR SUMMARY JUDGMENT/MOTION TO DISMISS

       Plaintiffs file this response to TankEZ Coatings, Inc.’s Motion for Summary

Judgment/Motion to Dismiss (Doc. 41). Because fact issues remain for trial TankEZ’s

Motion for Summary Judgment should be denied. The Motion to Dismiss likewise should

be denied.

I.     Natured of the Case.

       The 60 year-old elevated water tower in Aransas Pass was in a state of disrepair.

The City hired USCI to inspect and renovate the water tower in 2013. USCI sub-

contracted virtually all labor-aspects of the renovation project to TankEZ, save and

except the inspections. The renovation project was completed in June, 2015.

       The water tower collapsed on or about August 25, 2017, when subjected to wind

loads attendant to Hurricane Harvey. The water tower was designed to and would have

survived and withstood the wind forces if it had been repaired.

       Lancaster’s adjacent building, business and property were severely damaged when

the dilapidated water tower collapsed.
       Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 2 of 21



II.     Synopsis of Response.

        The City hired USCI to inspect and renovate the Aransas Pass water tower. USCI

hired TankEZ to sandblast, prime, paint, and repair the water tower per USCI’s direction.

        Critical repairs were identified and specified, but not performed. As a result, the

water tower collapsed and crushed Lancaster’s building, equipment and property.

        Fact issues exist as to the propriety of the renovation project performance, cause of

the collapse, and extent of damages.

        This Response to TankEZ’s Motion for Summary Judgment sets forth the Case

Facts, including (1) USCI’s contract with the City that required “thorough inspections”

and “engineering services to ensure structural soundness”, and also provided that the

scope of repairs included replacement of Wind Rods (that were never replaced), and (2)

USCI’s contract with TankEZ that included sandblasting, painting, welding and other

repairs as directed by USCI.

        This Response also includes Plaintiffs’ expert opinions on tower deficiencies and

causation of the collapse, and evidence of Lancaster’s damages.

        Lancaster also responds to TankEZ’s dismissal motion, which should be denied

because the conditions under which dismissal is sought have not occurred.

III.    Case Facts.

        The Aransas Pass 500,000-gallon elevated Water Tower was built in the 1950s.

The City of Aransas Pass (“City”) entered a contract with Utility Service Co., Inc.

(“USCI”) on May 21, 2013 for tank inspection and renovation [Attachment “A”:

Lancaster Exhibit 3].

                                           Page 2
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 3 of 21



      USCI-City Contract. USCI’s contract with the City outlines “[USCI’s]

responsibility for the care and maintenance of the [water tower]. Care and maintenance

include the following:

      A. [USCI will] annually inspect and service the tank. The tank and tower will be

thoroughly inspected to ensure that the structure is in a sound...condition.” (emphasis

added) [Attachment “A”: Lancaster Exhibit 3, p. 1, excerpted below].




[USCI-City Contract, Attachment “A”: Lancaster Exhibit 3, p. 1]

      The USCI-City contract also provides “[USCI] shall furnish engineering and

inspection services needed to maintain and repair the tank and tower . . . [including]

steel parts, . . . sway [wind] rod adjustments[.]” (emphasis added) [Attachment “A”:

Lancaster Exhibit 3, p. 2, excerpted below].




[USCI-City Contract, Attachment “A”: Lancaster Exhibit 3, p. 2]
                                        Page 3
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 4 of 21



      USCI’s Supervisor for this water tower project was Jimmy Asher. Asher testified

USCI knew the City wanted a lump sum contract for renovation of the water tower

(including the Wind Rods and tower structure). Supervisor Asher testified as follows:




[Asher deposition, Attachment “B”, p. 18]




[Asher deposition, Attachment “B”, p. 66]




[Asher deposition, Attachment “B”, p. 67]
                                       Page 4
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 5 of 21



      The USCI-City contract documents provided for over $70,000 worth of repairs

(out of a $500,000+ contract), including the replacement of certain Wind Rods:




           [USCI-City Pricing Schedule, Attachment “C”: Lancaster Exhibit 4, p. 3]

      Tragically, none of the Wind Rods were replaced despite the contractual and

engineering requirements in light of the deteriorated condition of those structural

components as discussed herein (see TankEZ and USCI testimony infra at pp. 15 – 16.)

      The photographs below depict the horrific condition of typical Wind Rods from

the collapsed water tower [Affidavit of Travis Wells, PE, Attachment “D”]:




       DILAPIDATED WIND ROD                        DILAPIDATED WIND ROD CLEVIS

                                        Page 5
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 6 of 21



       Wind Rods provide lateral stability for the tank structure, as discussed infra at p.

16 [Affidavit of Travis Wells, PE, Attachment “D”]. These and other Wind Rods and

structural components, were wholly inadequate to provide the intended stability and

support for the water tower [see other component Photographs, Attachment “E”].

       TankEZ Contract. Unbeknownst to the City USCI entered a Master Service

Agreement with TankEZ Coatings, Inc. (“TankEZ”) on May 5, 2014—one year after

USCI entered its contract with the City [Attachment “F”: Lancaster Exhibit 32]. The

USCI-TankEZ Master Service Agreement incorporated USCI’s Service Requests

[Attachment “G”: Lancaster Exhibit 27], one or more of which referenced

sandblasting, painting and certain repairs.

       The USCI-TankEZ contract documents called for the replacement of certain Wind

Rods—though the testimony from USCI and TankEZ on that issue is conflicting:




[USCI Service Request, Attachment “G”: Lancaster Exhibit 27, at p. 5]

       The USCI Service Request entry assigning “Task #7: Replace 3-5 Wind Rods” is

part of the USCI-TankEZ contractual documentation. USCI likely will use this

assignment to support its claim that TankEZ failed to do something it was contractually

obligated to do—even though USCI’s Corporate Representative testified otherwise.


                                          Page 6
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 7 of 21



      USCI Supervisor Jimmy Asher confirmed it was USCI’s responsibility and

decision to inspect and determine which water tower Wind Rods needed

replacement.

      Supervisor Asher made it clear this absolutely was USCI’s project, and under

USCI’s complete, unfettered control, despite the fact it subcontracted some labor-

aspects of the project to TankEZ.




[Asher deposition, Attachment “B”, pp. 42 – 43]




[Asher deposition, Attachment “B”, p. 26]




                                      Page 7
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 8 of 21




[Asher deposition, Attachment “B”, p. 41]

       Note, the references to “EZTANK”, “Easy Tank” and “F & F” are due to Asher’s

confusion on the subcontractor’s actual name, which we now know is “TankEZ Coatings,

Inc.” (see Asher deposition, pp. 26 – 27, 38 – 41).




[Asher deposition, Attachment “B”, p. 27]


                                          Page 8
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 9 of 21



      TankEZ’s owner and Corporate Representative, Antonio Landaverde, confirmed

what USCI’s Supervisor testified to regarding USCI’s control over the tower renovation.

      Specifically, Landaverde testified that the water tower renovation was USCI’s

project and TankEZ had no authority to do anything USCI did not instruct it to do.




[Landaverde deposition, Attachment “H”, p. 11]




[Landaverde deposition, Attachment “H”, p. 132]


                                        Page 9
   Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 10 of 21



      USCI Supervisor Asher confirmed it was USCI’s responsibility to determine

which structural components needed to be replaced and to actually replace them.




[Asher deposition, Attachment “B”, p. 43]




[Asher deposition, Attachment “B”, p. 43]




[Asher deposition, Attachment “B”, p. 45]

      TankEZ’s owner and Corporate Representative also confirmed that TankEZ did

not make any decisions regarding whether and which support components

(including Wind Rods) needed to be replaced.




[Landaverde deposition, Attachment “H”, p. 21]


                                     Page 10
   Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 11 of 21




[Landaverde deposition, Attachment “H”, p. 78]

      TankEZ’s owner and Corporate Representative further confirmed that TankEZ

did not make any decisions as to which Wind Rods needed to be replaced, but

rather those decisions indeed were made by USCI’s inspector.




[Landaverde deposition, Attachment “H”, p. 41]




                                     Page 11
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 12 of 21



       USCI Supervisor Asher also confirmed it was USCI’s contractual responsibility

to “thoroughly inspect” the City’s Water Tower (not TankEZ’s). Supervisor Asher

also confirmed the colossal failures by USCI in its inspections of the dilapidated tower.




[Asher deposition, Attachment “B”, p. 71]




[Asher deposition, Attachment “B”, p. 47]

       USCI Supervisor Asher also confirmed that USCI failed to perform any

inspections in 2013, 2014 and 2017—contract years 1, 2 and 5, respectively—much

less the contractually required “thorough inspections”.




                                         Page 12
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 13 of 21




[Asher deposition, Attachment “B”, p. 76]




[Asher deposition, Attachment “B”, pp. 71 – 72]




[Asher deposition, Attachment “B”, p. 72]

      USCI’s first post-renovation inspection is memorialized in its June 9, 2015,

Condition Assessment Report. This Report was deceptive (and simply wrong) insofar as

it falsely reported “no deficiencies” in the tank legs or Wind Rods.




[USCI June 9, 2015 Inspection Report, Attachment “I”: Lancaster Exhibit 11, p.
USCI 000309]




                                       Page 13
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 14 of 21




[USCI June 9, 2015 Inspection Report, Attachment “I”: Lancaster Exhibit 11, p.
USCI 000310]

      USCI’s one and only other inspection of the water tower occurred on April 20,

2016, and also falsely represented there were “no deficiencies” in the Wind Rods.




[USCI April 20, 2016 Inspection Report, Lancaster Exhibit 12, p. USCI 000316]




[USCI April 20, 2016 Inspection Report, Attachment “J”: Lancaster Exhibit 12, p.
USCI 000317]

      No Wind Rods Were Ever Replaced. One thing is certain, none of the Wind

Rods were ever replaced as required by contract and condition. This fact is verified

through the testimony of TankEZ’s corporate representative (Antonio Landaverde),

USCI’s Project Supervisor (Jimmy Asher), and USCI’s Corporate Representative (Kirt

Ervin).



                                      Page 14
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 15 of 21



      TankEZ Testimony. Landaverde testified USCI never asked TankEZ to replace

any Wind Rods.




[Landaverde deposition, Exhibit “H”, p. 45]

      USCI Testimony. USCI Supervisor Asher confirmed no Wind Rods were

replaced.




[Asher deposition, Attachment “B”, p. 110]




[Asher deposition, Attachment “B”, pp. 133 – 134]


                                     Page 15
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 16 of 21



       Likewise, USCI’s Corporate Representative, Kirt Ervin, testified no Wind Rods

were replaced on the Aransas Pass water tower.




[Ervin deposition, Attachment “K”, p. 75]

       Engineering Expert. Attachment “D” is the Affidavit (including CV and Rule 26

Report) of Travis Well, PE—Lancaster’s retained engineering expert. Engineer Wells

confirms his findings and opinions, including (page references are to his Affidavit):

       • the critical role of Wind Rods on the water tower structure (p. 2)

       • dilapidated condition of the Wind Rods and other components (p. 2 – 3)

       • need for replacement of Wind Rods and other components (p. 2 – 3)

       • the water tower would have survived the wind forces if the Wind Rods and
         other structural components of the water tower were replaced or repaired (p. 2)

       • impropriety of the inspections of the water tower (p. 2)

       • impropriety of the renovation work on the water tower project (p. 2 – 3)

       • the water tower collapsed due to wind forces acting upon the degraded and
         weakened water tower structure (p. 2)

       Lancaster Testimony. Attachment “L” are deposition excerpts of Herb

Lancaster—individual Plaintiff and representative of the corporate Plaintiff.

       Herb Lancaster testified and confirms:




                                         Page 16
      Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 17 of 21




        • “Pieces of the water tower went through the building, and the water from

             inside the tower [damaged the near and far sides of the building].

             [Attachment “L”: Lancaster Deposition, pp. 67 – 69].

        • “The building where the water tower fell was not under water when it fell . . .

             [the building is] dock high, and that portion of the block is never flooded or

             been under water. It wasn’t during the storm, and even the subsequent rains

             after the collapse.” [Attachment “L”: Lancaster Deposition, p. 64].

IV.     Applicable Legal Standards Do Not Support Summary Judgment.

        A.      The procedural standards for summary judgment have not been met.

        The Court certainly is aware of the procedural standards applicable to summary

judgment motions. Nevertheless, the standards bear repeating because TankEZ’s motion

does not warrant summary disposition of the case.

        As the summary-judgment movant, TankEZ “bears the burden of identifying

those portions of the record it believes demonstrate the absence of a genuine issue of

material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007). If

TankEZ meets its initial Rule 56(a) burden of establishing the absence of evidence

regarding a material fact, Plaintiffs only then must identify specific evidence in the record

and explain how that evidence supports Plaintiffs’ claims. Baranowski v. Hart, 486 F.3d

112, 119 (5th Cir. 2007). In deciding a summary-judgment motion, the court draws all

reasonable inferences in the light most favorable to the nonmoving party. Connors v.

Graves, 538 F.3d 373, 376 (5th Cir. 2008).



                                          Page 17
     Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 18 of 21



       B.     Negligence standards are met by the evidence in this record.

       Lancaster presents negligence and gross negligence claims regarding the propriety

of the Aransas Pass Water Tower Renovation project performed by USCI and its

subcontractor, TankEZ.

       Legal duties exist by virtue of the USCI-City contract and the USCI-TankEZ

contract, both of which are evidence in this record.

       The Fifth Circuit recognizes that Under Texas law, causation generally is a

question of fact for the jury. Gutierrez v. Excel Corp., 106 F.3d 683, 687 (5th Cir. 1997).

“Proof of causation requires more than conjecture or guess.” Mosley v. Excel Corp., 109

F.3d 1006, 1009 (5th Cir. 1997). However, it need not be supported by direct evidence.

Tompkins v. Cyr, 202 F.3d 770, 782 (5th Cir. 2000). Circumstantial evidence and

reasonable inferences therefrom may form a sufficient basis for a finding of causation.

Id. Establishing causation requires facts sufficient for a jury to reasonably infer that the

defendants’ acts were a substantial factor in bringing about the injury. Id. When the facts

presented in the summary judgment record are evaluated, and paired “with other

surrounding circumstances,” it is appropriate to conclude that “issues of fact preclude an

award of summary judgment . . . .” Flock, 319 F.3d at 237.

V.     Brief Summary of MSJ Response.

       USCI failed to properly inspect and repair the water tower as per its contract with

the City of Aransas Pass. USCI sub-contracted certain work to TankEZ.

       The question before the Court is whether TankEZ has conclusively established

there are no issues of material fact as to TankEZ’s accountability.

                                         Page 18
      Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 19 of 21



        If TankEZ has conclusively established there is no evidence of its accountability

TankEZ should be dismissed with prejudice, and TankEZ’s conduct should not be

submitted to the jury as USCI wants to do as a Responsible Third Party.

        If TankEZ has not conclusively established there is no evidence of its

accountability TankEZ should remain in the case to defend the propriety of its work on

the USCI’s project for the renovation of the Aransas Pass water tower.

        TankEZ should not be dismissed, while at the same time allowing USCI to attempt

to avoid its accountability by shifting focus onto its sub-contractor, TankEZ.

        USCI’s responsibility cannot be denied. USCI controlled the manner, means,

details and specifications of the 2015 water tower renovation, including whether and

which Wind Rods (and other structural components) were to be replaced. The only issue

is whether TankEZ shares in the responsibility for this disastrous project performance.

VI.     Evidence Precluding Summary Judgment.

        The following Attachments are incorporated by reference, and referenced

specifically throughout this Response:

        “A”:   Lancaster Exhibit 3—USCI-City Contract
        “B”:   Jimmy Asher Deposition (USCI Project Supervisor)
        “C”:   Lancaster Exhibit 4—USCI Pricing List
        “D”:   Affidavit of Travis Wells, PE (Lancaster Expert)
        “E”:   Photographs—Dilapidated Wind Rods and Other Components
        “F”:   Lancaster Exhibit 32—USCI-TankEZ Contract
        “G”:   Lancaster Exhibit 27—USCI Service Request
        “H”:   Antonio Landaverde Deposition (TankEZ Corporate Representative)
        “I”:   Lancaster Exhibit 11—USCI Inspection Report (June 9, 2015)
        “J”:   Lancaster Exhibit 12—USCI Inspection Report (April 20, 2016)
        “K”:   Kirt Ervin Deposition (USCI Corporate Representative)
        “L”:   Herb Lancaster Deposition (Plaintiff and Corporate Representative)
        “M”:   Affidavit of S. Scott West (document authentication)

                                         Page 19
    Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 20 of 21



          The Affidavit of S. Scott West [Attachment “M”] authenticates the referenced

Attachments.

VII.      Response to Motion to Dismiss.

          TankEZ alternatively files a Motion to Dismiss (Doc. 41, at pp. 11 – 14).

Lancaster offered to dismiss TankEZ without prejudice if and only if USCI agreed to not

claim TankEZ was negligent. In light of USCI’s express desire to designate TankEZ as a

Responsible Third Party pursuant to TCPRC §33.004, et seq., the conditions of that offer

have failed. (see USCI Response to TankEZ MSJ, Doc. 45 at pp. 7 – 8).

                                            PRAYER

          TankEZ Coatings, Inc.’s Motion for Summary Judgment and Motion to Dismiss

both should be denied.

          Plaintiffs request a trial by jury on all issues of fact and for all other appropriate

relief.

                                             Respectfully submitted,

                                             T HE W EST L AW F IRM
                                             /s/   S. Scott West
                                             S. SCOTT WEST
                                             FBN: 12156
                                             SBN: 21206920
                                             1600 HIGHWAY SIX, SUITE 450
                                             SUGAR LAND, TEXAS 77478
                                             TEL: (281) 277-1500
                                             FAX: (281) 277-1505
                                             scott@westfirm.com

                                             ATTORNEY-IN-CHARGE FOR
                                                 PLAINTIFFS


                                             Page 20
     Case 2:17-cv-00293 Document 48 Filed on 01/10/19 in TXSD Page 21 of 21




OF COUNSEL FOR PLAINTIFFS:
     Richard P. Hogan, Jr.
     Federal Bar No. 8026
     State Bar No. 09802010
     rhogan@hoganfirm.com
     Jennifer Bruch Hogan
     Federal Bar No. 7187
     State Bar No. 03239100
     jhogan@hoganfirm.com

HOGAN & HOGAN
711 Louisiana, Suite 500
Houston, Texas 77002
713.222.8800–telephone
713.222.8810–facsimile

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of PLAINTIFFS’ RESPONSE TO
TANKEZ’s MOTION FOR SUMMARY JUDGMENT/MOTION TO DISMISS was
served by pursuant to the FRCP upon all counsel of record as follows:

Mr. Vaughan E. Waters (USCI)
Thornton, Biechlin, Reynolds & Guerra, L.C.
One International Centre
100 N.E. Loop 410, Suite 500
San Antonio, Texas 78216-4741
Via e-filing and/or
Via e-mail

Mr. Bryan Wendt (TankEZ)
Burt Barr & Associates
203 E. Colorado
Dallas, Texas 75203
Via e-filing and/or
Via e-mail


        On this the 10th day of January, 2019.

                                       /s/   S. Scott West
                                       S. SCOTT WEST


                                      Page 21
